DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12-13 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2019/139596 A1 (herein “White”).
As to claims 1 and 13: White describes a process and system for semi-continuous (see “pseudo continuous” in ¶ [00174] and Fig. 2) inverse emulsion polymerization (see “water-in-oil” throughout, such as the abstract and ¶ [00212]). The process includes combining (see ¶ [00212]) an aqueous monomer composition (see ¶ [00208]) with an oil composition (see ¶¶ [00198]-[00201]) in a mixing tank, corresponding to the presently recited premix vessel. White discloses that a surfactant is helpful to stabilize the emulsion (see ¶ [00219]), corresponding to the presently recited stable pre-emulsion.
The emulsion is transferred to a secondary mixer, such as a homogenizer, to ensure a desired micelle size (see ¶ [00214]). The emulsion is polymerized (see ¶ [00217]), thereby providing a water-in-oil polymer (see ¶ [00227]).
As to claim 12: White further discloses that the surfactant may contain a polymeric component (see ¶ [00219]). 

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over White.
The discussion set forth above regarding White with respect to base claims 1 and 13 is incorporated here by reference.
As to claims 4 and 15: As set forth above, White describes a process and a system according to base claims 1 and 13. As set forth above, White’s process includes combining (see ¶ [00212]) an aqueous monomer composition (see ¶ [00208]) with an oil composition (see ¶¶ [00198]-[00201]) in a mixing tank. White does not disclose the amount of time for which the aqueous monomer composition and the oil composition interact.
One of ordinary skill in the art would have merely exercised ordinary creativity by making the emulsion of White’s process by allowing the phases to interact for any appropriate period of time, including periods of time within the presently recited range of 5 to 30 seconds. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have allowed the phases of White’s process to interact for periods of time within the presently recited range of 5 to 30 seconds.

As to claim 11: As set forth above, White describes a process and a system according to base claims 1 and 13. White discloses monomers (see ¶ [00208]) including acrylamide and a generic acrylate.
White further discloses (see ¶ [0016]) that inverse emulsions that produce water soluble polymers can be based upon non-ionic monomers including acrylamides and various other mothers such as methyl acrylate and vinyl acetate.
White does not specifically disclose an embodiment of a process comprising one of the presently recited monomers.
In light of White’s disclosure of suitable monomers for inverse emulsions that produce water soluble polymers, one of ordinary skill in the art would have been motivated to use any of the disclosed monomers to practice White’s process. One of ordinary skill in the art would have merely exercised ordinary creativity by making White’s aqueous monomer composition including any of the disclosed monomers, including methyl acrylate and vinyl acetate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included methyl acrylate and/or vinyl acetate in White’s aqueous monomer composition.

Allowable Subject Matter

Claims 2-3, 5-10, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but they would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764